United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-3103
                                 ___________

Michael O’Grady,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Marathon County Child Support            * District of Minnesota.
Agency; Synthia O’Grady; Mort            *
McBain; Thomas Finley; Scott Corbett; * [UNPUBLISHED]
Corbett Law Office; Paul Dirkse; Jane *
Huebsch; Robin Bentley; Bonnie           *
Larsen-Rainville; Jenifer Soley; Stuart *
Rottier; Kelley Weber; Pietz and Slater; *
Donna Siedel; Youa Taylor; Michael       *
Roman; Mark Klinner; Zalewski,           *
Klinner and Kramer; Daniel Klint,        *
                                         *
             Appellees.                  *
                                   ___________

                           Submitted: June 6, 2008
                              Filed: June 26, 2008
                               ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
      Michael O’Grady appeals the district court’s1 judgment dismissing his
complaint for lack of subject matter jurisdiction. Following careful de novo review,
we conclude dismissal was proper. See Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 283-85, 287-88 n.2, 292 n.8 (2005); Middlesex County Ethics
Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431-32 (1982). Accordingly, we
affirm. See 8th Cir. R. 47B. The pending motions are denied.
                       ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
                                        -2-